DETAILED ACTION
Response to Arguments
The amendment filed 16 November 2021 has been entered in full. Accordingly, claims 1, 4-10, and 13-20 are pending in the application.
Regarding the rejections under 35 U.S.C. 102(a)(1) and 35 U.S.C. 103, Applicant has, in response, amended independent claim 1 to incorporate the limitations of claims 2 and 3, independent claim 10 to incorporate the limitations of claims 11 and 12, and claim 20 to align with claim 1. Accordingly, the art rejections are withdrawn.


Allowable Subject Matter
Claims 1, 4-10, and 13-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record, individually or in combination, does not disclose or suggest in 
claim 1 (and similarly in claim 20): “wherein the processing of the interested area comprises at least any one of: determining that the interested area comprises an actual object if the interested depth is less than the reference depth, or determining that the interested area comprises a false image in which the object is reflected if the interested depth is the reference depth or more, and wherein the determining of the false image comprises: determining that the interested area comprises a false image in which the object is reflected by a mirror if the interested depth exceeds the reference depth, and determining that the interested area comprises a false image in which the object is displayed on the reference surface if the interested depth is identical with the reference depth.”
claim 10: “wherein the processor is configured to: determine that the interested area comprises an actual object if the interested depth is less than the reference depth, determine that the interested area comprises a false image in which the object is reflected if the interested depth is the reference depth or more, and neglect the interested area if it is determined that the interested area includes the false image; and wherein the processor is configured to: determine that the interested area comprises a false image in which the object is reflected by a mirror if the interested depth exceeds the reference depth, and determine that the interested area comprises a false image in which the object is displayed on the reference surface if the interested depth is identical with the reference depth.”

Huang does not appear to disclose the condition “determining that the interested area comprises an actual object if the interested depth is less than the reference depth”. Although Huang does teach the other condition “determining that the interested area comprises a false image in which the object is reflected if the interested depth is the reference depth or more”, the above condition which was part of original claim 3 is not disclosed. Tsai (U.S. Pub. No. 2011/0069892) is noted as other relevant art, as explained on page 14 of the previous Office action.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN S LEE whose telephone number is (571)272-1981. The examiner can normally be reached 11 AM - 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on 571-272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jonathan S Lee/Primary Examiner, Art Unit 2661